 SIOUX PRODUCTS. INC.Sioux Products, Inc. and Production Workers Unionof Chicago and Vicinity, Local 707, an affiliateof the National Production Workers Union.Cases 13-CA-19587, 13-CA-19616, and 13-CA-19636July 29, 1981DECISION AND ORDEROn January 22, 1981, Administrative Law JudgeJ. Pargen Robertson issued the attached Decisionin this proceeding. Thereafter, the Respondent andthe General Counsel filed exceptions and support-ing briefs.The National Labor Relations Board has consid-ered the record and the attached Decision in lightof the exceptions and briefs and has decided toaffirm the rulings, findings, and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order,I as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Sioux Products, Inc., Addison, Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Insert the following paragraph 2(c) and relet-ter the subsequent paragraphs accordingly:"(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyzethe amount of backpay due under the terms of thisOrder."2. Substitute the attached notice for that of theAdministrative Law Judge.'The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc.. 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings.257 NLRB No. 56APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employeesconcerning their activities on behalf of Pro-duction Workers Union of Chicago and Vicini-ty, Local 707, an affiliate of the National Pro-duction Workers Union, or any other labor or-ganization.WE WILL NOT threaten our employees withloss of profit sharing if they select the Unionas their bargaining representative.WE WILL NOT promise our employees reten-tion of their profit-sharing plan and pay in-creases if the Union is voted out as their bar-gaining representative.WE WILL NOT threaten our employees withloss of jobs and with difficulties with immigra-tion authorities if they select the Union as theirbargaining representative.WE WILL NOT reprimand, discharge, or failand refuse to reinstate our employees, becauseof their concerted activities or union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of rights guaranteed them inSection 7 of the National Labor Relations Act,as amended.WE WILL offer Julia Arroyo immediate andfull reinstatement to her former job or, if thatjob no longer exists, to a substantially equiva-lent position, without prejudice to her senior-ity or other rights and privileges.WE WILL make Julia Arroyo whole for anyloss of earnings she may have suffered as aresult of our discrimination against her, withinterest.WE WILL remove from our records refer-ences to disciplinary action against JuliaArroyo on February 5 and 12, 1980.SIOUX PRODUCTS, INC.DECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON, Administrative Law Judge:This case was heard before me in Chicago. Illinois. onOctober 6-9, 1980. The charge in Case 13-CA-19587was filed on February 15, 1980; the charge in Case 13-CA-19616 was filed on February 25, 1980; and thecharge in Case 13-CA-19636 was filed on February 29and amended on March 6, 1980. The consolidated corn-353 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaint, which issued on April 21, 1980, alleges that Re-spondent engaged in numerous violations of Section8(a)(1), and in conduct violative of Section 8(a)(3), by is-suing reprimands and discharging employees Silvina An-drade and Julia Arroyo.I. BACKGROUND1General Counsel's allegations are centered around aunion organizing campaign. Various 8(a)(l) allegationsallegedly occurred during the campaign. A representa-tion election was conducted by the Regional Office onFebruary 1, 1980. The election resulted in a union victo-ry. Subsequently, during February 1980, Respondent rep-rimanded and discharged employees Silvina Andrade andJulia Arroyo. General Counsel alleges that those actionsviolate Section 8(a)(3) of the Act.2Spanish-speaking employees constitute the bulk of Re-spondent's work force. Most of the employees, includingalleged discriminatees Andrade and Arroyo, do notspeak English. However, many of Respondent's supervi-sors do not speak Spanish. Respondent employed severaltranslators during its antiunion campaign. Additionally,Respondent regularly uses several employees for transla-tion between supervisors and employees.11. THE 8(A)(3) ALLEGATIONS (BACKGROUND)A. Julie ArroyoJulia Arroyo was employed from May 1975 until May28, 1980, as an inspector. Her personnel file ("MasterRecord Chart") indicates that before February 1980 Ar-royo's only disciplinary action included notations forwearing open toe shoes and being absent without callingin. Those two notations were made in July 1978.Arroyo engaged in prounion activities during theunion campaign. She served as the union observer duringthe election. Respondent's supervisors admitted knowingof Arroyo's prounion activities.On February 5, Arroyo and three other employees3were called into the office of General Manager Maherwhere they were cautioned about personality problems.On February 12, Arroyo received a warning becauseshe went to the bathroom without first seeking permis-sion from a supervisor. Respondent's employee handbookindicates that employees are required to acquire supervi-sory permission before leaving their work stations. How-ever, Arroyo testified that it was the policy for employ-ees to go to the bathroom without bothering to seek per-mission from a supervisor. Arroyo's testimony in thatregard was supported by other witnesses. Respondent'sRespondent, Sioux Products, Inc., which is engaged in the business ofmanufacturing plastic products at its Addison, Illinois, facility, admittedthe commerce allegations in the complaint. On the basis of that admis-sion, I find that Respondent is and has been at all times material herein anemployer engaged in commerce within the meaning of Sec. 2(6) and (7)of the Act. Respondent also admitted the status of the Charging Party. Itherefore find that the Charging Party is and was at all times materialherein a labor organization within the meaning of Sec. 2(5) of the Act.2 The complaint also alleges that five other employees were illegallyreprimanded. However, no evidence was offered in support of the allega-tions regarding those five.' Originally five employees were called in, but one, Eloisa Saucedo,left. See discussion under conclusions, below.witness, Roci Andrade, admitted that she knew beforethe election Arroyo went to the bathroom without firstgetting permission. Jackie Haltmeyer, the supervisor whoissued the warning to Arroyo on February 12, admittedon cross-examination that some of the women in her de-partment did go to the "lunch truck" without gettingpermission.On February 28, employee Roci Andrade complainedto supervision that Arroyo had pushed her and calledher a son of a bitch.4Respondent investigated the inci-dent by questioning two employees. However, both ofthose employees told Respondent that they had seennothing. Nevertheless, Arroyo was called in and dis-charged.General Counsel alleges that Arroyo's warnings anddischarge violated Section 8(a)(3).B. Silvina AndradeSilvina Andrade was employed by Respondent fromJanuary 1976 until February 27, 1980. Respondent stipu-lated that Andrade was prounion, and it was aware ofthat fact. Andrade engaged in prounion activities duringthe organizing campaign.On February 18, Andrade received a warning and a 3-day suspension.On February 27, Andrade was discharged allegedlyfor using profanity and throwing empty cardboard boxesin her work area.General Counsel alleges that the February 18 warningand Andrade's February 27 discharge violate Section8(a)(3).Respondent contends that when Andrade reported towork on the evening of February 25-26 she becameangry because her work area had not been cleaned bythe prior shift. Andrade called the foreman over andused profanity in complaining that the area had not beencleaned. Subsequently, according to Respondent's ver-sion of events, Andrade, in a fit of anger, began tossingabout empty 2-by-1-1/2-foot cardboard cartons. Thoseevents launched a process which resulted in Andrade'sdischarge 2 days later.III. THE 8(A)(3) ALLEGATIONS (CONCLUSIONS)A. Arroyo's DischargeRespondent's defense to its discharge of Julia Arroyois rooted basically in two incidents. In the first incident,Arroyo was reprimanded on February 5. The second re-sulted in her discharge.Personnel Manager Carol Gibson was asked about theFebruary 5 incident. Gibson began her explanation bystating that Julia Arroyo "had been harassing and bump-ing and pushing employees. She was given a verbalwarning, a rather strong verbal warning, that it was notto happen again or she would be fired."Gibson testified that Maricella Ramos told her thatJeanete Borjorquez was crying because of an incidentwith Julia Arroyo. Maricella Ramos is an employee whospeaks both English and Spanish. Frequently, Ramos' The expression allegedly used by Arroyo was "haja de la Chingada."354 SIOUX PRODUCTS, INC.handled translations between Gibson as well as other su-pervisors and Spanish-speaking employees. Ramos, whoadmittedly opposed the Union, is the sister of employeeRoci Andrade, the employee who had the run-in withJulia Arroyo on February 28, which resulted in Arroyo'sdischarge. Jeanete Bojorquez did not testify.According to the testimony of Gibson, she called inJeanete Bojorquez and asked Bojorquez if she washaving problems. Gibson testified that Bojorquez saidyes, she was having problems with Julia, and that "othergirls were having problems with Julia." Bojorquez indi-cated that Anna Garcia and Eloisa Saucedo were havingproblems with Julia and that Maria Anaya was alsogiving Anna Garcia problems. After being asked why,Gibson testified that Bojorquez told her that they werebeing troubled because they did not vote for the Union.Gibson was asked if Bojorquez described her run-inwith Julia Arroyo. Her response was:Yes. She had asked Julia, "Is it true that you canget me fired, or you can get any of us fired, nowthat the Union is in?" And they had a screamingmatch, and there were other friends of Julia in thewashroom or lunchroom, whichever it was, I don'tremember. But her problems with Julia-that iswhat got her to crying, the run-in in the washroomor lunchroom, but she had had problems with heron the floor, I learned later.As a consequence of her meeting with Bojorquez,Gibson went into General Manager Jay Maher's officeand told him that Bojorquez had been complaining aboutJulia. Gibson related to Maher what Bojorquez had saidand commented, "We better nip this in the bud, or weare going to have a brawl out there and caps are goingto fly all over the place. I was fed up."General Manager Maher also testified about this inci-dent. According to him, Gibson came to him and toldhim that "she had employees complaining because otheremployees were harassing them and it was becoming avery difficult and dangerous situation. And she said,'We're going to have a riot here if we don't do some-thing about it."' Maher testified that Gibson told himthat "Jeanete Bojorquez [was] complaining about JuliaArroyo bumping her and harassing her verbally. She saidthat Anna Garcia had complained that she was beingharassed by Julia and by Maria Anaya at her work sta-tion. And [Gibson] said that Eloisa, I can't remember herlast name, was afraid to go to the washroom alone be-cause of the harassment that was going on in the wash-room."Subsequently, a meeting was held in Maher's office.Maher testified that he had the supervisor, Jackie Halt-meyer, bring in "Eloisa, Maria Anaya and Jeanete Bojor-quez, Julia Arroyo and [Anna Garcia]." Maricella Ramoswas also in the meeting as the translator. Maher testified,"1 told Julia that Jeanete Bojorquez had accused her ofbumping her and accused her of harassing her, (a)nd Ialso told her that Anna Garcia had complained that Juliahad been harassing her. And I told Maria Anaya thatAnna had been harassed by her. And that Eloisa, we hadfound, or heard, that Eloisa was afraid to go to thewashroom because of harassment to her by other em-ployees."Maher testified that at that point during the meeting,"Eloisa said that she didn't know anything about anykind of harassing and that she didn't want to have anypart of the meeting. And that she had no complaint. Andshe acted very scared and nervous, and I just excusedher because she had no complaint against the two girls."Maher then told the remaining women, "We have aproduction facility here and that we need to get on withthe production, that the union election was past history,that the outcome of the election was to be determined bythe National Labor Relations Board and that anythingthat they say to one another, or any kind of harassment,any kind of intimidation isn't going to make any differ-ence and that we have to all go back to work and do ourjobs and stop harassing one another." Maher was asked ifJeanete Bojorquez had anything to say during the meet-ing. He responded that Bojorquez had said at the meet-ing that Julia was acting with authority and saying thatshe had authority now that the vote was on. Maher testi-fied that Julia Arroyo said "that she wasn't really sayingthat, that she was just trying to explain to her that shehad no authority, that she had no power."Maher testified that Carol Gibson then told thewomen "that any future harassment, or any future prob-lems relating to harassment, or any kind of violence, orany of these related problems, would go without a warn-ing and anybody involved in it would be discharged."Written notations were made in the personnel files ofthe four women who remained in the February 5 meet-ing in Maher's office. However, those notations differ.The file of Julia Arroyo for example, reflects the follow-ing notation: "Verbal warning-antagonizing & intimi-dating employees-next offense-discharge."The personnel file of Jeanete Bojorquez indicates: "In-volved in dispute with Julia Arroyo, Maria Anaya andAnna Garcia over Union. Although on the receiving endand not one of the aggressors-all girls to air their differ-ences on the outside."Subsequently, on February 28, Supervisor Jackie Halt-meyer, Maricella Ramos, and Roci Andrade came toCarol Gibson's office. Gibson testified that Roci An-drade appeared upset and, through Maricella Ramos whotranslated, Andrade told Gibson that she was going toget her badge, and Julia pushed her and called her a sonof a bitch. Gibson testified that Andrade told her thatwhen she came back, Julia called her a son of a bitchagain. Gibson testified that she asked Andrade to showher how hard she had been pushed, after which Gibsoncommented, "All right. I will take care of it."Gibson testified that she then went to find GeneralManager Maher. Gibson told Maher she was going tofind Hidding and talk to him, "that (Julia) should befired. We're going to have a riot out there." Gibson testi-fied that she then contacted Hidding, who approved thedischarge of Arroyo.Gibson testified that at the end of the shift JuliaArroyo was called in along with her husband, Eulogio.Present in the personnel office were Gibson, General355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDManager Maher, and employee Brent Borgerson. Borger-son was present to translate the conversation.Gibson testified that she told Julia that Roci had re-ported her pushing her and calling her a son of a bitch.Gibson testified that Arroyo replied, "Well, she threw astick of grip-its at me." Gibson testified that Arroyoasked, "Why did you talk to Roci and not to me?" Gen-eral Manager Maher said, "We are talking to you."Gibson testified that Julia's husband, Eulogio, was inter-rupting throughout the conversation because he wasupset that Julia had received a warning notice for goingto the bathroom. Gibson testified that Eulogio said,"You allow me to go to the bathroom anytime I want.Why can't [Julia]?" Gibson testified that she responded,"That is it. I don't want to discuss it any further. Julia,you are fired."Later in the hearing, Gibson testified that Roci An-drade had told her that employees Hilda Reyes and JuliaReyes were in the area and had possibly witnessed theincident between her and Julia Arroyo. Gibson testifiedthat she called in first Hilda Reyes and later Julia Reyes.In both instances, she asked the particular employee ifthe employee had noticed any kind of pushing betweenRoci and Julia. Both Hilda and Julia Reyes told Gibsonthat they had not seen such an occurrence. As to eachemployee, Gibson then asked, "Would you tell me if youdid?" Both Hilda and Julia Reyes responded that, yes,they would have told her if they had witnessed the oc-currence.In assessing the allegations regarding Julia Arroyo, Iam mindful of the seriousness of Respondent's allega-tions. However, on close examination the evidence isconvincing that neither Carol Gibson nor Jay Maher hada sound basis to treat Arroyo with disparity.As to the February 5 warning, the evidence demon-strates that Gibson called in Arroyo (along with theother employees mentioned above) and, subsequently,placed a warning in Arroyo's file, on firsthand evidencegained solely through her conversation with employeeJeanete Bojorquez. Gibson testified that Bojorquez relat-ed her conversation with Arroyo as follows:[Bojorquez] had had [sic] asked Julia, "Is it truethat you can get me fired, or you can get any of usfired, now that the Union is in?" And they had ascreaming match, and there were other friends ofJulia in the washroom or lunchroom, whichever itwas, I don't remember. But her problems withJulia-that is what got her to crying, the run-in inthe washroom or lunchroom, but she had had prob-lems with her on the floor, I learned later.Although antiunion employees Anna Garcia andEloisa Saucedo were also called into Maher's office, theevidence failed to demonstrate that Gibson had talked toeither beforehand. Moreover, Eloisa Saucedo indicatedduring the meeting that she had no complaints.Although Anna Garcia testified during the hearingthat she had experienced problems with Julia Arroyo,the record failed to show that either Gibson or Maher,or any other supervisor, had checked with Garcia beforereprimanding Arroyo. Additionally, Garcia testified thather problems with Arroyo had existed since July 1979.However, according to Garcia, she never complained tosupervision.Therefore, I find General Counsel's arguments persua-sive. Gibson's reaction to Bojorquez' February 5 com-ments was not based on the facts available. Gibson testi-fied that Arroyo had been "harassing and bumping andpushing employees." According to Maher, Gibson toldhim the same thing. He then used similar expressions inthe February 5 meeting with the four women. However,according to Gibson's testimony, Bojorquez had saidnothing about bumping and pushing. She said only thatshe and Arroyo had "a screaming match" as a result ofBojorquez' questions to Arroyo.The above evidence, and the obvious disparity in thewording of the warnings issued Arroyo on the one hand,and Bojorquez on the other, convinces me that Gibson'sactions were precipitated by factors other than those pre-sented by Bojorquez. In view of her admitted hostility tothe Union, her knowledge of Arroyo's union activity andher knowledge that the run-in between Arroyo and Bo-jorquez involved the Union, I am convinced that thewarning issued Arroyo on February 5 would not havebeen issued but for her union activities.5I am also convinced that Respondent would not havedischarged Julia Arroyo but for her union activities. Inthat regard I find most disturbing the manner in whichPersonnel Manager Gibson investigated the February 28incident between Roci Andrade and Julia Arroyo.When Roci Andrade told Gibson of her run-in withJulia Arroyo, Gibson went to General Manager Maher.Maher told Gibson to investigate the allegations. Subse-quently, Gibson talked to the two employees Roci An-drade had mentioned as being in the area-Hilda andJulia Reyes. Both employees denied seeing anything be-tween Julia Arroyo and Roci Andrade. Nevertheless,Carol Gibson took no further action toward the investi-gation. She did not even bother to confront JuliaArroyo. Instead, she, along with Maher and Hidding,made the decision to discharge Arroyo.Brent Borgerson, who translated Julia Arroyo's termi-nation interview, testified that immediately upon Arroyoentering the meeting, he was handed a "ticket" and toldto read it to Arroyo. Borgerson testified, "The ticketsaid 'dismissal' on it. It was a dismissal notice." Borger-son recalled, contrary to the testimony of General Man-ager Maher, that Arroyo denied she had pushed RociAndrade. In fact, according to Borgerson, Arroyoclaimed that it was Andrade who pushed her.6The evidence leaves little doubt that during February1980, and for sometime earlier, some employees in Re-spondent's facility were experiencing conflicts. Undoubt-5 See Wright Line. a Division of Wright Line. Inc., 251 NLRB 1083(1980).c Borgerson, who was a supervisor at times both before and after theFebruary 28 incident, even though he was a nonsupervisory employeethen, impressed me as being more candid than Gibson or Maher. He wascalled by Respondent. Moreover, during most of the hearing he sat atRespondent's table and assisted them as a translator. In view of his role, Ido not view it likely that he swould knowingly testify falsely to Respond-ent's detriment Therefore, as to the termination interview,. I credit histestimony over that of either Maher or Gibson.356 SIOUX PRODUCTS, INC.edly, some of those conflicts resulted from differentviews regarding unionization. The Act does not insulateany employee, whether pro- or antiunion, from disciplin-ary action because of misconduct. However, the Actdoes serve to see that no employee is treated in a dispa-rate manner because of her views about unionization.I find the evidence herein does demonstrate that JuliaArroyo was treated in a discriminatory manner. CarolGibson was asked why she had not confronted Arroyobefore deciding to discharge her. Gibson first responded,"Well, for the same reason I did not spend much timewith Roci. When they are in my office, we are not pro-ducing parts." Then she testified, "Oh, I had no reasonnot to believe that this did not happen. I planned onhearing her side of the story after the shift, but I did notquestion it at all." Gibson was then asked why she didnot question the matter. She responded, "Because of theincident with Anna Garcia and Jeanete and MariaAnaya,7several things that had been said to me by Mari-cella. One in particular that sticks out in my mind ...that Julia was telling the people that now the Union wasin, she was the big boss."The evidence convinces me that Respondent, throughGibson, was predisposed to condemn Julia Arroyo onboth February 5 and 28. That predisposition occurred insuch proximity to the union campaign and election that itis difficult to ignore that a connection existed betweenthe events. When that timing is considered alongside evi-dence of Respondent's union animus,sthe admittedanimus of various supervisors, including Gibson, and Re-spondent's awareness of Arroyo's union activities, theevidence becomes most convincing that Respondent tookthe opportunities presented to rid itself of an undesirableunion advocate. Moreover, the evidence did not establishthat Arroyo was more responsible for the alleged con-flicts than several antiunion employees. Therefore, I findin support of General Counsel that the true reason forArroyo's warnings and discharge was not her miscon-duct, but was in fact her union activities.9In view of the testimony from Supervisor Haltmeyer Lthat other employees were allowed to leave the workarea without first obtaining permission in accord withthe published rules, I find that Respondent also violatedSection 8(a)(3) by warning Julia Arroyo because shewent to the bathroom on February 12.B. Andrade's DischargeAs in the case of Julia Arroyo, the timing of Respond-ent's actions against Silvina Andrade creates concern asEvidently, Gibson was referring to the February 5 incident.As to animus, see my findings below regarding the 8(a)( ) allegations.' See Joseph Pollak Corp., 232 NLRB 825 (1977); Taina Meat PackingCorp.., 230 NLRB 116, 127 (1977); Florida Medical Center. Inc. d/b/aLauderdale Lakes General Hospital, 227 NLRB 1412, 1413 (1977).tO Additionally, I note that another of Respondent's witnesses, Guil-lermo Carrillo, testified in corroboration of Arroyo's testimony about the"bathroom policy." in his pretrial affidavit, which was received in evi-dence. Carrillo also worked under the supervision of Jackie Haltmeyer.Carrillo was a leadman on the second shift. His affidavit states in part)It is not necessary for an employee to ask permission to use thewashroom either from the leadman or the supervisor. This is thepolicy of the secondary department on the second shift. I don'tknow about the other departments or the other shifts.to Respondent's motives. However, unlike the situationregarding Arroyo, the merits of the allegations regardingAndrade depend almost entirely on Andrade's testimony.While I find that a great deal of the testimony from Re-spondent's witnesses is difficult to credit, I also find thatAndrade's testimony strained the limits of believability.It appears from Andrade's testimony that she did abso-lutely nothing which would give Respondent the slight-est grounds for disciplinary action during the last 2weeks of her employment. Nevertheless, Respondentfirst suspended her for 3 days, then discharged her.There are numerous occasions when the testimony ofAndrade simply does not withstand close scrutiny. Forexample, in her testimony about her 3-day suspension,she testified at one point that no one translated her warn-ing ticket. Later, she testified that she was told that shewas being given the ticket because she was sweeping up.According to other testimony, Andrade's suspensionwas explained to her during a meeting which includedseveral people, including Brent Borgerson who translat-ed.Borgerson testified that he actually translated in twomeetings regarding Andrade's suspension. The first, inJackie Haltmeyer's office, involved an explanation of thesuspension. Later, he was called to Carol Gibson's officebecause Andrade was trying to have the "ticket" takenaway.I also find incredible Andrade's testimony that she wasnot told she was being warned for missing work onFriday, February 22.Despite Andrade's testimony to the effect that she didnothing which justified Respondent's actions in disciplin-ing her, testimony from Supervisor Albert (Alberto)Saenz that Andrade's actions became so obnoxious thathe spoke to Andrade's husband about her problem, wentunrebutted. In response to the question, "Did you speakto [Silvina Andrade] at all about taking extendedbreaks?" Saenz replied:Yes, I did. I spoke to her a couple of times. In fact,I even went so far as to speak to her husband, Ful-gencio, and made him aware of the fact that shewas taking long breaks. I asked him to talk to her.In fact, I all but pleaded with the guy because Iknew he wanted to be aware of what was going on.He said he would talk to her.Therefore, I am unable to credit Andrade's testimonyto the effect that she did nothing to warrant her warn-ings or her discharge.I am aware that three employees testified they did notsee Andrade throw boxes on September 25. However, allthree admitted leaving the area within a few minutes.Therefore, their testimony is not probative of the conten-tion that she did not subsequently throw boxes. I am alsoaware of discrepancies in the testimony of Respondent'switnesses, Albert Saenz and Guillermo Carrillo, regard-ing the box-throwing incident. That, along with thetiming of the action against Andrade. Respondent's unionanimus and its knowledge of her union activities, makesthis decision a difficult one. However, it is GeneralCounsel's, not Respondent's, burden to sustain the allega-357 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions. In view of my inability to credit Andrade, I findthat General Counsel has not carried that burden.It appears that when Andrade arrived at work on Feb-ruary 25, from her suspension, she permitted her angerover the suspension to spill out. She engaged in actionswhich approached tantrum proportions, which includedher tossing boxes around in her work area. Activity ofthat type is not something an employer is required to tol-erate. Unlike the situation surrounding Arroyo's dis-charge, the box-throwing incident was fully investigatedto the point of confronting Andrade with the allegationsat a point well in advance of the final decision to dis-charge her. Therefore, I find Respondent has demon-strated that Andrade's suspension and discharge "wouldhave occurred absent protected activities."" I find thatRespondent did not violate the Act by reprimanding anddischarging her.IV. THE 8(A)(I) ALLEGATIONS (CONLUSIONS)A. Loss of BenefitsJulia Arroyo testified that she was present during ameeting of all the first shift employees on the day beforethe February I election. At the meeting, the employeeswere addressed by Respondent's translators, PanBlancot2and John Garza.13 Arroyo testified that bothWhite and Garza spoke to the employees. During thecourse of the address, employees were told that if theUnion won, the employees would lose benefits andwould completely lose the profit-sharing plan. Employ-ees were also told that if the Union did not win, theywould have their profit-sharing plan. Arroyo testifiedthey were also told that they would receive two in-creases a year, and better treatment; and that Respondentwould become more aware of the treatment employeeswere receiving because up until then they were not tooaware of the kind of treatment the employees had re-ceived.Arroyo testified that on the same day John Garzacame to her work station with the owner of the Compa-ny (Walter Hidding). Garza translated for Hidding.Arroyo testified that she was asked to help Hidding withher vote, that she was told he would give her a pay in-crease, and that he was going to try to resolve her prob-lems. Arroyo quoted Hidding through John Garza assaying, "Julia, help me with your vote. You know if theUnion wins, you're going to lose your profit-sharing, andfor you, you've been here a long time, that's a consider-able amount of money. So help me with your vote and" Wright Line. a Division of Wright Line. Inc., supra.12 Brad White testified that he was referred to as "Pan Blanco" by theSpanish-speaking employees.1' The evidence establishes that Brad White (Pan Blanco) and JohnGarza were employed as Respondent's agents to assist it in its campaignagainst the Union. In that regard, the evidence reflected that both Whiteand Garza engaged in antiunion campaigning among the employees, bothindividually and in groups, on behalf of Respondent. On occasion, Whiteand Garza translated for Respondent's supervisory or management per-sonnel to Spanish-speaking employees in the presence of the particularmanagement official or supervisor. On other occasions, White and Garzaindividually communicated with employees. I find, as to all the incidentscovered in the record, Garza and White were acting as agents of Re-spondent within the meaning of Sec. 2(2).the money is yours, and you will have two salary in-creases per year."Employee Angelina Lopez testified that approximatelya week before the election Hidding came to her machinewith Pan Blanco. Blanco translated for Hidding. Lopeztestified that she was shown a slip of paper with anamount of money written on the slip, and they told her itrepresented the amount of money she had saved there.Hidding said that if an employee worked there for 5years, they would get the money; that if the Unioncomes in, then the money would be frozen.Employee Hilda Reyes testified that she attended ameeting at the Company on the day before the election.Reyes testified that about 10 employees were present,and that they were addressed by John Garza. Reyes tes-tified that Garza was showing them ballots on how tovote and that she remembered him saying somethingabout "we could lose profit-sharing or something likethat."Walter Hidding admitted that he instituted a campaignto inform the employees about their profit-sharing plan.According to Hidding, he instituted that campaign be-cause the Union had passed the word around that em-ployees had no profit-sharing plan. Hidding admittedthat various employees were informed as to how muchthey had accumulated in their particular profit-sharingsituation. However, he denied any employee was threat-ened with loss of the profit-sharing plan if the Union wasselected. Brad White's testimony supported that of Hid-ding. John Garza did not testify.I find the testimony of the employees convincing. JuliaArroyo impressed me as a candid witness. t4 Moreover,both Angelina Lopez and Hilda Reyes were still em-ployed by Respondent at the time of the hearing herein.Both testified pursuant to subpenas from General Coun-sel. I was impressed that neither Lopez nor Reyes ap-peared anxious to testify on behalf of General Counselagainst Respondent. I found both to be straightforwardand candid. Their testimony, which I credit, revealsthreats to deprive the employees of benefits if the Unionsucceeded in the election.B. InterrogationFormer employee Eulogio Arroyo testified that he hada conversation at the plant with John Garza on the dayof the election. Arroyo testified that Garza asked him"where had I worked with a union." Later, during the'4 On the other hand, I was not impressed with the demeanor of BradWhite. White generally denied all the allegations of 8(a)(1) activity.Moreover, he testified that no one in his presence made the allegedly vio-lative comments. In that regard he testified, among other things, thatWalter Hidding followed the text of his speech to employees. However,on at least one occasion, according to General Manager Maher's testimo-ny, Hidding was making the speech to an English-speaking employee si-multaneously with the address being translated by White to the other em-ployees. Under these circumstances, it would be impossible for White toknoxw whether Hidding followed the text. I am convinced that White wasprincipally occupied with testifying in a manner to please Respondent.Therefore, I do not credit his testimony to the extent it conflicts withcredited evidence. Since all of General Counsel's witnesses were Spanish-speaking, none were addressed directly by Hidding. Therefore, the testi-mony of Hidding, who does not speak Spanish, is not at issue.358 SIOUX PRODUCTS, INC.same conversation, Garza asked him which he had votedfor, the Company or the Union.Marta Arroyo testified that she had a conversationwith John Garza on the day before the election. Arroyotestified that Garza showed her a paper and asked herhow she was going to vote. Arroyo testified that shetold him she did not know.Julia Arroyo testified that she had a conversation withHidding and John Garza on the 27th. 5Arroyo testified that during that conversation "Mr.Garza asked me who I was going to vote for and I saidthat was my problem. He said, 'You already know, youknow that you are going to vote for the Union since youare going to be seated at the table for the Union. Youknow very well that you are going to represent thepeople in the Company for the Union.' I said, 'No, sir,you're mistaken."'As indicated above, John Garza did not testify in theseproceedings. I find the testimony of the employees aboveto be credible. Respondent's action in that regard consti-tutes interrogation in violation of Section 8(a)(1) of theAct. 6C. ThreatsEmployee Marta Arroyo testified that she attended ameeting along with other employees in Carol Gibson'soffice about 15 days before the election. Arroyo testifiedthat Brent Borgerson translated for Carol Gibson to theemployees. She testified that they were told that theyshould not get involved with the Union because theywere people who needed to work and could not affordto be laid off. Arroyo testified that Gibson, through Bor-gerson, told them she was trying to help them, "theMexicans," to understand. She testified that the employ-ees were told that if they continued with the union sup-port, there would probably be strikes and the Companywould be closed; that, if they struck and the Companyclosed, they would not be working. Silvina Andrade testified that she had attended a com-pany meeting among the employees approximately 2weeks before the election and that the employees wereaddressed by John Garza. Andrade testified that Garzatold them that, if the Union gets in, "they are going toget us in a strike and that in the event of a strike, thefactory was not going to close down, but that the fac-tory would get new employees and 'we would be fired."'Andrade also testified that she was called into a meet-ing on the day before the election. Appearing for theCompany were Pan Blanco, John Garza, and Hidding.Andrade testified that Hidding was reading to them andBlanco was translating. She testified that she recalled theemployees being asked, "Why do we want a union tocome in if they are going to take everything they got for" Apparently. Arroyo was referring to January 27, 1980.16 PPG Industries,. Inc.. Lexington Plant, Fiber Glass Division, 251 NLRB146 (1980)1' I find Brent Borgerson's testimony to be more reliable than that ofCarol Gibson. However, Borgerson's testimony at the hearing conflictedwith his pretrial affidavit to the Region Moreover, Borgerson admittedthat on occasions when he was translating. he "wasn't really absorbingeverything." Therefore, I do not credit his testimony, or that of CarolGibson, to the extent it conflicts with the testimony of Marta Arroyo,whom I credit.us in benefits? That is, the Union doesn't get in, that hewould be able to get us more benefits and better raises."She testified that they also said "there would be a strikeif the Union gets in, and all of those who go on strikewould not be able to work in any other factories andthey won't permit us to get compensation and we willsee if the Union will give us enough to eat on." She testi-fied that they also said "all of the workers who are notworking under their own name and do not have theirsocial security card, or do not have their papers, haven'tgot the proper documentation, that they will get rid ofthem and the younger employees."Angelina Lopez testified that she attended a meetingwith some eight or nine other employees 2 days beforethe election. She testified that the employees were ad-dressed by John Garza. According to Lopez, Garza toldthem that, if the Union got in, "those of us who do nothave the proper documentation will be out. In otherwords, those of us who do not have our own social secu-rity card would be out if the Union comes in."Employee Humberta Lopez testified about a meetingamong employees approximately 2 weeks before theelection. Employees were addressed by John Garza anda person introduced by him as the son of the owner ofthe Company. That meeting was held in an office in thefactory, and there were seven or eight employees pres-ent. Lopez testified that John Garza talked to them aboutwhat would happen if the Union came into the plant.According to her testimony, Garza said "that thingscould go badly for us because immigration could comefor us."As indicated above, I am unable to credit the testimo-ny of Silvina Andrade to the extent it conflicts withother testimony. However, as to her testimony regardingher conversation with John Garza, I credit that testimo-ny since Garza did not testify. As to the other witnesses,Marta Arroyo, Julia Arroyo, Angelina Lopez, and Hum-berta Lopez, I credit their testimony in full. The abovetestimony demonstrates that Respondent violated Section8(a)(1) of the Act by threatening employees with loss ofjobs and with possible difficulties with immigration be-cause of their union activities. SCONCLUSIONS OF LAW1. Respondent, Sioux Products, Inc., is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. Production Workers Union of Chicago and Vicinity,Local 707, an affiliate of the National Production Work-ers Union, is a labor organization within the meaning ofSection 2(5) of the Act.3. Respondent, by interrogating its employees concern-ing its employees' union activities; by threatening its em-ployees with the loss of their profit-sharing plan if theyselected the Union as their bargaining representative; bypromising its employees retention of their profit-sharing"' The evidence failed to prove the complaint allegations that BrentBorgerson and Maricella Ramos were supervisors at material times Hlow-ever, both translated supervisors' comments to employees on several oc-casions Since those translations were made on behalf (of supersisors. Ifind that Borgeron anld Ramos were, (n those occasions, agent,359 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplan and pay increases if the Union was not selected astheir bargaining representative; and by threatening itsemployees with loss of jobs and with possible difficultieswith immigration authorities if the Union were selectedas their bargaining representative, has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4. Respondent, by reprimanding and discharging itsemployee Julia Arroyo, and thereafter failing and refus-ing and continuing to fail and refuse to reinstate JuliaArroyo because of her union activities, has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act.5. Respondent did not otherwise engage in unfair laborpractices in violation of Section 8(a)(l) and (3) of theAct.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom, and to take certain affirma-tive action designed to effectuate the policies of the Act.As I have found that Respondent unlawfully dis-charged Julia Arroyo, I shall recommend that Respond-ent be ordered to offer her immediate and full reinstate-ment to her former job or, if that job no longer exists, toa substantially equivalent position, without prejudice toher seniority or other rights and privileges. I shall fur-ther recommend that Respondent be ordered to makeJulia Arroyo whole for any loss of earnings she mayhave suffered as a result of the discrimination againsther. Backpay shall be computed as prescribed in F W.Woolworth Company, 90 NLRB 289 (1950), with interestas prescribed in Florida Steel Corporation, 231 NLRB 651(1977). '9Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER20The Respondent, Sioux Products, Inc., Addison, Illi-nois, its officers, agents, successors, and assigns, shall:I. Cease and desist from:'9 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).20 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules ad Regulations of the National Labor Relations Hoard, thefindings, conclusions, and recommended Order herein shall, as providedby Sec. 102.48 of the Rules and Regulations. be adopted by the Boardand become its findings, conclusions, and Order, and all objections there-to shall be deemed waived for all purposes.(a) Interfering with, restraining, and coercing the em-ployees in the exercise of rights guaranteed to them bySection 7 of the Act, in violation of Section 8(a)(1) ofthe Act, by interrogating its employees concerning itsemployees' union activities; by threatening its employeeswith loss of profit-sharing plan if they select the Unionas their bargaining representative; by promising its em-ployees retention of their profit-sharing plan and pay in-creases if the Union is voted out as their bargaining rep-resentative; and by threatening its employees with loss ofjobs and with difficulties with immigration authorities ifthey select the Union as their bargaining representative.(b) Reprimanding, discharging, and thereafter failingand refusing to reinstate its employees because of thoseemployees' concerted activities or union activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist a labororganization, or to refrain from any and all such activi-ties.2. Take the following affirmative action designed andfound necessary in order to effectuate the policies of theAct:(a) Offer Julia Arroyo immediate and full reinstate-ment to her former job or, if that job no longer exists, toa substantially equivalent position, without prejudice toher seniority or other rights and privileges; and makeArroyo whole for any loss of earnings she may have suf-fered as a result of the discrimination against her in themanner set forth in the section of this Decision entitled"The Remedy."(b) Remove all references in their records to the Feb-ruary 5 and 12, 1980, disciplinary actions against JuliaArroyo.(c) Post at its facility in Addison, Illinois, copies2' ofthe attached notice marked "Appendix."22Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by an authorized rep-resentative of Respondent, shall be posted by it immedi-ately upon receipt thereof, and be maintained for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonably steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.21 The posted copies should include copies translated into all languagesnecessary to afford all employees an opportunity to read the notice.22 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."360